On Motion for Rehearing.
West, Associate Justice.
When this case was first submitted, owing to the fact that it was practically one of first impression in this court, it was examined with more than usual care, as was then stated. It was also carefully considered for other reasons. This, and other like associations, in a modified form, and very slightly, if at all, disguised, are in fact mutual life insurance companies. Mr. May, in the last edition of his valuable work on insurance, treats of these associations in his chapter on mutual insurance companies. They are yearly increasing in this state. Their membership here seems to be annually growing larger. The citizens of this state consequently are considerably affected by the organization and operation of these associations among us.
Bodies of this kind, like the present appellant, are generally foreign, or, to speak more accurately, non-resident corporations, having a temporary dwelling place in this state, far distant from their main office, and from the place of their creation.
Whether corporations of this kind can have an extraterritorial existence, except by reason of the comity between states, and to what extent they can transact business in states other than that of their origin or domicile, except by the express consent of that sovereignty by whom they are created, and of the sovereignty where they propose to conduct the business of their corporations, are questions *572that have not been made in this case or even hinted at. We shall not therefore at all consider them. See Ang. & Ames on Corp. (11th ed.), secs. 104 to 109, and authorities there cited,, pp. 86, 87, et seq.; Field on Corp., secs. 25 and 244.
The question, too, of the right of this class of quasi foreign corporations to domesticate themselves among us and trade, traffic and transact business here, without there being any condition whatever annexed to this privilege for the protection of our citizens, as is required by law of other insurance corporations (see R. S., Tit. “ Insurance,” ch. 3, art. 2949, and other articles), is one that addresses itself to the consideration of the legislative, rather than to the judiciary, department of the state government.
In disposing of the motion now under consideration, it may be sufficient to say that we see no reason to seriously doubt the correctness of our first determination under the special state of facte, proved to exist in this case, in reference to the deceased applicant. In fact, further investigation, in which we have been greatly aided by the industry and intelligent labor of the counsel for both parties, but more especially those of the appellees, has brought to light a number of other authorities, many of them tending in a more or less degree to sustain the conclusions we had before reached. Belleville Mut. Ins. Co. v. Van Winkle, 1 Beas. (N. J.), 333; Barrett v. Union Mut. Ins. Co., 7 Cush., 175; Buffon v. Fayette Mut. Ins. Co., 3 Allen, 361. See, also, May on Ins. (2d ed.), sec. 146.
These associations being mutual in their character, their ordinary forms, their inodes of procedure and their rules and regulations bearing on these matters must be supposed to be known to the members. If one desires to reap the supposed advantages that may result from such a contract of insurance it must be entered into advisedly, and must be, in all important respects, in substantial compliance with the rules and regulations of the corporation of which the insured is one of the members, and of whose rules and regulations on these subjects he is bound to take notice. Commonwealth v. Weatherbee, 105 Mass., 149; Mason’s Ben. Soc. v. Winthrop, 85 Ill., 537; Coles v. The Iowa State, etc., 18 Iowa, 431. See, also, 18 Iowa, 322; Diehl v. Adams County Mut., etc., 58 Penn., 443.
The motion is refused.
Refused.
[Opinion delivered March 14, 1884.]